Exhibit 10.4
 
CENTERPOINT ENERGY BENEFIT RESTORATION PLAN
(Effective as of January 1, 2008)


First Amendment


WHEREAS, CenterPoint Energy, Inc. (the “Company”), maintains the CenterPoint
Energy Benefit Restoration Plan, effective as of January 1, 2008 (the “Plan”),
for the benefit of its eligible employees; and
 
WHEREAS, the Company desires to amend the Plan to revise the Plan’s
administrative claims procedures;
 
NOW, THEREFORE, the Company, having reserved the right under Section 18 thereof
to amend the Plan, hereby amends Section 13 of the Plan, effective as of
February 25, 2011, to add a new third sentence after the second sentence of
subsection (c) to read as follows:
 
“Applicants must submit all claims within two years beginning on the later of
(1) the date a payment was made, (2) the date of the first in a series of
periodic payments or (3) the date on which a claim is incurred.”
 
IN WITNESS WHEREOF, CenterPoint Energy, Inc. has caused these presents to be
executed by its duly authorized officer in a number of copies, all of which
shall constitute one and the same instrument, which may be sufficiently
evidenced by any executed copy hereof, on this 29th day of March, 2011, but
effective as of the date specified herein.
 

         
CENTERPOINT ENERGY, INC.
               
By /s/ David M. McClanahan
   
David M. McClanahan
   
President and Chief Executive Officer
     
ATTEST:
          /s/ Richard Dauphin    
Richard Dauphin
   
Assistant Corporate Secretary
   

 
 

 

 
-1-

--------------------------------------------------------------------------------

 
